DETAILED ACTION
Applicant’s reply, filed 2 December 2021 in response to the non-final Office action mailed 2 September 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1-8 and 10-14 are pending, wherein: claims 1-8 have been amended, claims 10-14 are new, and claim 9 has been cancelled by this amendment. Applicant’s submitted claim amendments contain substantial improper amending (noted are claims 4, 8, 13). 

Claim Objections
Claim 1 is objected to because of the following informalities: i) “or elastomer” should instead be --or an elastomer--; and ii) “into a matrix” should instead be --to form a matrix--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “pm” should instead be --µm--. It is noted that the change to “pm” constitutes improper amending as the term was changed to “pm” without appropriate crossing out/underlining.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  an --and-- is missing between the last two recited members of the recitation of claim 5.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “or elastomer” should instead be --or an elastomer--.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “pm” should instead be --µm--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: i) “the fluid polymer selected” should instead be --the fluid polymer is selected--; and ii) an --and-- is missing between the last two recited members of the recitation of claim 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “mixing a fluid polymer of either a siloxane or elastomer” and then recites “a matrix of electrically non-conducting thermoplastic polymer”. There is a lack of antecedent basis for i) thermoplastic polymer and ii) the fluid polymer as recited being or becoming a thermoplastic polymer. This includes claims 2-7 as they depend from claim 1. 
Regarding claim 5, as claim 1 recites the fluid polymer is either a siloxane or an elastomer, the recitation of claim 5 is awkward and indefinite as it recites one siloxane material and 7 ‘other polymers’ not clearly identified as being elastomers as required by 
	Regarding claim 8, the as-amended claim is indefinite as the claim makes little sense. It is not clear what is meant by “a cured mixture in liquid form”, “to as either”, etc.  Further, there is a lack of antecedent basis for “a surface”. As independent claim 1 results in a cured composite, the recitation of “a cured mixture” lacks antecedent basis and further appears to be omitting essential method steps to arrive a ‘a cured mixture in liquid form” (MPEP 2172.01). 
Regarding claim 10, the claim recites “a fluid polymer of either a siloxane or elastomer” and then recites “cured to form a matrix of electrically non-conducting thermoplastic polymer”. There is a lack of antecedent basis for i) thermoplastic polymer and ii) the fluid polymer as recited being or becoming a thermoplastic polymer. This includes claims 11-14 as they depend from claim 10. 
Regarding claim 14, as claim 10 recites the fluid polymer is either a siloxane or an elastomer, the recitation of claim 5 is awkward and indefinite as it recites one siloxane material and 7 ‘other polymers’ not clearly identified as being elastomers as required by claim 10. Amending to “a fluid polymer selected from polydimethylsiloxane and elastomers of…” would clarify the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-8, 10-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US PGPub 2010/0163795).
Regarding claims 1-2, 4-5, 7, 10-11 and 13-14, Kim teaches EMI/RFI shielding resin composite materials comprising a thermoplastic polymer resin, an inorganic compound having a volume resistance of less than about 10-3 Ω·m and relative permeability of more than about 5,000, and fiber filler (abstract). Kim teaches the composite used for EMI/RFI shielding in electrical/electronic devices (abstract; [0007]; [0043]) (instant ‘for use of’).  Kim teaches the composites are made via mixing in conventional twin screw extruders and injection molding machines ([0056]) (instant ‘mixing’; instant ‘direct mixing’; instant mixing a ‘fluid polymer or elastomer’; molding readable over instant ‘curing’). 
Kim teaches the EMI/RFI composite material (instant ‘polymer-carbon composite’) comprises (A) about 50 to about 80 wt% of the thermoplastic resin, (B) about 3 to about 20 wt% of the inorganic compound, and (C) about 5 to about 40 wt% of the fiber filler low melting point metal ([0010]), and may further comprise (D) about 0.05 to about 10 wt% carbon filler ([0009]; [0042]). Kim further teaches that (A) includes polyalkylene terephthalates such as polyethylene terephthalate, polyolefins such as polypropylene, acrylonitrile-butadiene-styrene, polystyrenes, etc. ([0026] [0028]). Kim further teaches that (C) may be selected from carbon fibers, glass fibers, boron fibers, etc. having an average diameter of about 1 to about 20 µm and an average length of about 1 to 
Kim teaches the molded articles have electromagnetic wave shielding efficiency of about 15 to 50 dB, surface resistance of about 10 to about 104 Ω/☐ ([0044]). Kim teaches the polymer-carbon composite as claimed, comprising the same claimed components, present in the claimed amounts, and obtained by substantially the same methods. Kim does not specifically teach shielding in the THz-range or direct current non-conductance. However, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claim 8, Kim teaches the method of claim 1 as set forth above. It is noted that the application of the formed composition as recited in claim 8 constitutes intended use. Kim further teaches shielding occurs via increasing the inner absorption A value ([0014]-[0017]). It is noted that the recitation that the basic formulation comprising said polymer-carbon composite is to be used as a low pass filter transparent for  In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2010/0163795) in view of Sarto et al. (US PGPub 2015/0305212).
Regarding claims 3 and 12, Kim teaches the method of claims 1-2 and composite of claim 10 as set forth above and, as noted, teaches optional inclusion of (D) carbon filler, wherein said carbon filler is selected from carbon nanotubes, carbon black, carbon nanofibers, and the like ([0040]).
Kim invites the inclusion of carbon materials and is open to modification thereof but does not specifically teach nanographite or graphene. However, Sarto teaches similar electromagnetic shielding composites comprising a polymer matrix and a carbon filler (abstract; [0049]; [0053]; examples), wherein the carbon material includes graphite/graphene nanoplatelets ([0049]) having thicknesses between 0.335 nm to 25 nm ([0051]). Sarto teaches such materials allow for optimized morphological and electrical properties in order to achieve desired performance of attenuation of radiofrequency electromagnetic fields ([0049]). Sarto and Kim are analogous art and are combinable because they are concerned with the same field of endeavor, namely polymer-carbon composites used for electromagnetic shielding. At the time of filing a person having ordinary skill in the art would have found it obvious to select the graphite/graphene nanoplatelets of Sarto as the carbon filler of Kim and would have been motivated to do so as Kim invites the inclusion of carbon materials, especially for electrostatic discharge properties, and further as Sarto teaches that graphite/graphene nanoplatelets allow for optimized morphological and electrical properties in order to achieve desired performance of attenuation of radiofrequency electromagnetic fields.
Regarding claim 6, Kim teaches the method of claim 1 as set forth above. Kim is silent to use of ultrasound in mixing. However, Sarto teaches similar electromagnetic shielding composites comprising a polymer matrix and a carbon filler (abstract; [0049]; [0053]; examples), and further teaches that use of ultrasonic mixing allows for uniform and fine dispersion of carbon materials in the polymer matrices ([0052]-[0053; [0092]). Sarto and Kim are analogous and combinable for the reasons set forth above. At the time of filing a person having ordinary skill in the art would have found it obvious to include a step of ultrasonic mixing as Kim invites conventional mixing techniques/equipment and further as Sarto teaches ultrasonic mixing allows for uniform and fine dispersion of carbon materials in the polymer matrices.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-5 and 7-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/803,511 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending application are directed to substantially similar polymer-carbon composite materials, obtained by substantially similar methods and having substantially the same uses, intended uses, applications and properties.
A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 


Response to Arguments/Amendments
	The objections to claims 1, 4 and 8 are withdrawn. Note the new objections as necessitated by Applicant’s filed claim amendments. 

	The 35 U.S.C. 101/112(b) rejection of claims 1-9 is withdrawn as a result of Applicant’s filed claim amendments.  
	
The 35 U.S.C. 112(b) rejections of claims 1-9 are withdrawn however note the new rejections set forth above as necessitated by Applicant’s filed claim amendments. 

	The 35 U.S.C. 112(d) rejection of claim 6 is withdrawn as a result of Applicant’s filed claim amendment(s). 

	The 35 U.S.C. 102(a)(1) rejection of claims 1-2, 4-5 and 7-9 as anticipated by Kim et  al. (US PGPub 2010/0163795) is maintained. Applicant’s arguments (Remarks, pages 6-7) have been fully considered but were not found persuasive. 
Applicant asserts that the composite of Kim will be conductive due to the inorganic components (B). This is not found persuasive as Kim does not specifically assert direct current conductivity and Applicant has not demonstrated conductivity to direct current would necessarily occur in the composites of Kim. It is noted that the instant claims recite “non-conducting” as being nonconducting to direct current only. Applicant further asserts that Kim is not concerned with “selectivity” to radiation in the THz range. This is not persuasive as Kim is concerned with EMI/RFI shielding (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)). It is noted that Kim need not be concerned with that which was of concern to the instant inventors in order to anticipate the invention as claimed. 

	The 35 U.S.C. 103 rejection of claims 3 and 6 as unpatentable over Kim et al. (US PGPub 2010/0163795) in view of Sarto et al. (US PGPub 2015/0305212) is maintained. Applicant’s arguments (Remarks, page 7) have been fully considered but were not found persuasive. 
	Applicant argues that Sarto “also” teaches conductive compounds and thus neither claims 3 nor 6 are rendered obvious. It is noted that Sarto was not relied upon to teach conductive materials (see rejection) but rather to render obvious dimensions of carbon materials in electromagnetic shielding composites (claim 1) and to render obvious the known step of ultrasonic mixing (claim 6). 

claims 1-5 and 7-9 as unpatentable over the claims of copending Application No. 16/803,511 is maintained. Applicant’s arguments (Remarks page 7) have been fully considered but were not found persuasive. 
Applicant argues the as-amended claims are patentably distinct from the claims of the copending application. This is not found persuasive. As noted above the claims of both the instant and copending application are directed to substantially similar polymer-carbon composite materials, obtained by substantially similar methods and having substantially the same uses, intended uses, applications and properties.
Further, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767